Citation Nr: 0712079	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  06-10 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

Entitlement to service connection for hearing loss and 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from December 1971 to July 
1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota.

A Travel Board hearing was held before the undersigned 
Veterans Law Judge in September 2006.  A copy of that hearing 
is of record.  In conjunction with that hearing, the veteran 
submitted additional evidence and waived RO review.  


FINDINGS OF FACT

1.  Hearing loss is a disorder of service origin.

2.  Tinnitus is a disorder of service origin.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred as a result of 
military service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2006).  

2.  Tinnitus was incurred as a result of military service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 and 
Supp. 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that VA has a duty to assist the 
veteran in the development of facts pertinent to his claims.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000). VA has a duty to notify the 
appellant and his representative, if any, of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002 and Supp. 2006); 38 C.F.R. 
§ 3.159(b) (2006).  VA also has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2006).

The Board notes here that a letter regarding VCAA 
requirements was sent to the claimant in July 2005, prior to 
the August 2005 rating decision which initially denied 
service connection for the disabilities at issue.  The Board 
finds that there has been substantial compliance with the 
notification and assistance provisions in this case and, in 
light of the favorable action taken herein, any deficiencies 
are no more than harmless error.  

Because the issues of service connection for bilateral 
hearing loss and tinnitus are being resolved in the same 
manner, the Board will discuss them together.  

The veteran contends that his hearing loss and tinnitus are 
related to service and, specifically, to acoustic trauma he 
experienced as a military policeman, to include that due to 
live weapons fire, explosions, aircraft and motor vehicles.  
He states that he worked next to the flight line, without 
benefit of ear protection.

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304 (2006); Cuevas v. Principi, 3 
Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet.App. 
141, 143 (1992).  

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(b).  

In order for hearing loss to be considered a disability for 
VA purposes entitling the appellant to compensation benefits 
certain criteria must be met.  Under 38 C.F.R. § 3.385, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies, 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least of the frequencies above are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC test are less than 94 percent.  The 
regulation does not state that the requirements contained 
therein need be met during service.  See Ledford v. 
Derwinski, 3 Vet.App. 87 (1992).  

The veteran's service medical records do not show complaints 
or treatment for hearing loss or tinnitus in service.  Upon 
service entrance in December 1971, on audiometric 
examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
10
5
10
LEFT
10
25
5
5
5

Service medical records contain no references to complaints 
or findings of hearing loss or tinnitus; the separation 
examination reflects that a hearing examination was not 
performed.  

There are no records reflecting the presence of hearing loss 
or tinnitus until many years after service.  

A private clinical audiologist, Matthew T. Frisk, reported in 
June 2005 that the veteran had a history of noise exposure in 
the military, without the benefit of hearing protection, and 
that he had no significant noise exposure after service.  The 
veteran wore hearing aides and complained of tinnitus.  
Audiological evaluation showed mild to moderately severe 
sensorineural hearing loss in both ears.  It was concluded 
that the inservice exposure to gunfire and explosions without 
hearing protection could have contributed to or aggravated 
the hearing loss and tinnitus the veteran was having today.

The veteran was provided VA audiology examination in August 
2005.  At that time he reported his history of noise exposure 
in service, that he had no nonmilitary noise exposure, and 
that tinnitus, now present daily, had its onset in service.  
On audiometric study, the examiner found that the veteran had 
mild to moderate sensorineural hearing loss on the right, and 
moderate to moderately severe sensorineural hearing loss on 
the left.  Following review of the claims file, and the 
examination report, the examiner concluded that the cause of 
the veteran's tinnitus was unknown and that the issue of 
hearing loss and tinnitus [and their relationship to the 
veteran's service] could not be resolved without resorting to 
mere speculation. 

Received at the time of the hearing, in September 2006, were 
copies of private treatment records which reflect that the 
veteran was prescribed hearing aids as early as 1988.  A 
September 1988 report reflects bilateral decibel losses of 50 
and 40, at 1000 and 2000 Hertz, respectively.  It was noted 
on that report that right and left hearing results were 
essentially the same as in 1983.  

Lay statements were received from the veteran's spouse and 
his mother to the effect that they first noticed the 
veteran's difficulty hearing shortly after his return from 
military service.  Reportedly he complained of ringing or 
noise he heard when he awoke at night.  

The Board has carefully reviewed all the evidence in this 
case and had the opportunity to assess the credibility of the 
veteran and his testimony at the September 2006 hearing.  
Other than the veteran's statements, there is no evidence 
which places the onset of hearing loss and tinnitus during 
his service.  The opinions of both the VA examiner and the 
private audiologist are equivocal.  However, the veteran did 
provide credible testimony as to the noise exposure he had in 
service, and the progression of his complaints of hearing 
loss and tinnitus. The medical evidence clearly shows that 
hearing loss, as defined by VA, was documented as early as 
1983.  His mother and his spouse, while not shown to be 
competent to provide medical opinions, are competent to 
provide their recollections of the difficulty he had with his 
hearing after he left military service.  

The Board finds that the evidence is evenly balanced and, 
resolving any doubt in the veteran's favor, determines that 
tinnitus and bilateral hearing loss are disorders of service 
origin.  

ORDER

Service connection for bilateral hearing loss and tinnitus is 
granted.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


